DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 10 recites a range of diffuser to throat area including values less than 1.0, such that the diffuser area is less than the throat area.  The throat will not be the throat if the diffuser area is less than the throat area.  Additionally, if the diffuser area is less than the throat area, then the diffuser will not diffuse air, and will not act as a diffuser.  Therefore, the ranges of diffuser to throat area claimed are not enabled by the disclosure, because the ratios less than 1.0 cannot exist with a throat that is narrower than the diffuser.
In In re Wands, the court set forth the following factors for determining whether undue experimentation is needed:
Breadth of claims - the claim includes ratios that result in a throat that has a larger or smaller cross-sectional area than the diffuser.
The nature of the invention - a gas turbofan engine with a high bypass ratio and an intake with a throat and diffuser area, wherein the design of such a turbofan engine is extremely complex and involves at least fluid mechanics, combustion, heat transfer, statics, dynamics, lubrication of the components, and material science.
The state of the prior art - gas turbofan engines are well known in the prior art in F02C3/107.
The level of one of ordinary skill in the art - a person of ordinary skill in the art possesses a master's degree with an average of twenty years’ experience with gas turbine systems.
The level of predictability in the art - the art has an extremely low level of predictability – illustrated by the fact that jet engines require extremely lengthy testing and re-design of parts during the development process, validation and certification; it is believed that the development and design of the current generation of geared turbofans that only now starts to be introduced in service started in the 1990s, which makes a design cycle of at least 15 to 25 years. The hugely intensive time and money effort required to develop such an engine is well documented in Bill Gunston’s (editor) Jane’s Aero-Engines, issue seven, “Pratt & Whitney PW8000”.
The amount of direction provided by the inventor -  The inventor is silent to how a throat area can be larger than a diffuser area.
The existence of working examples - The inventor fails to provide examples of a throat area that is less than a diffuser area.  Applicant’s specification, as originally filed in Paragraph [0008], [0014], merely repeats the claimed ratios without describing the details of the structure(s) required to achieve the ratios less than 1.0.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation cannot be determined because the inventor has not provided adequate disclosure to enable one of ordinary 
Accordingly, the specification lacks such full, clear, concise, and exact terms to enable any person skilled in the art to which it pertains, or which it is most nearly connected, to make and use the invention without undue experimentation.  Appropriate attention is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a range of diffuser to throat area including values less than 1.0, such that the diffuser area is less than the throat area.  It is unclear how the diffuser area can be smaller than the throat area, rendering the claim vague and indefinite.  For further detail, see the enablement rejection of the claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu 2016/0003145 in view of Schwarz 2016/0363047 and Mosley 2016/0108811.
	In regards to Independent Claim 1 and Dependent Claims 2-4, 6-9, 12, 13 and 19-20, Qiu teaches a gas turbine engine (20) for an aircraft (paragraph [0036]), the gas turbine engine comprising: an engine core (44, 26, 46) comprising a turbine (46), a compressor (44), and a core shaft (30) connecting the turbine to the compressor; a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (paragraph [0031]); an air intake (64) located upstream of the fan, the air intake having a ratio of intake length to fan diameter of from 0.20 to 0.60 (less than 0.4, paragraph [0014]) and defining a highlight area (area at 65), a throat area (area at 76) and a diffuser area (area at mid-point between 76 and front of fan blades at point 69), the diffuser area being an intake area at a mid-point along a spinner length, and being a measure of a cross-sectional area of the air intake in a diffuser region (presence of diffuser area at diffuser region as described above); a nacelle (60) that at least partially surrounds the engine core and the fan; a gearbox (48) that receives an input from the core shaft (30 connects to input of 48) and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (paragraph [0031]); and the gas turbine engine has a bypass ratio greater than 10 (paragraph [0036]).  However, Qiu does not teach using a fan with a diameter greater than 2.0 meters or a diffuser angle between 0 to 15 degrees.  Schwarz teaches using a fan (42) of a geared turbofan engine (20) with a fan diameter of greater than 2.13 meters (paragraph [0007]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to make the diameter of the fan of Qiu greater than 2.13 meters, as taught by Schwarz, in order to allow the fan to turn at a lower speeds and maintain the same bypass ratio (paragraph [0007]).  Mosley teaches that the angle of the diffuser wall of a nacelle inlet controls the airflow velocity passing through the inlet (paragraph [0035]).  Therefore, the angle of the diffuser is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
	Regarding Dependent Claim 5, Qiu in view of Schwarz and Mosley teaches the invention as claimed and discussed above.  However, Qui in view of Schwarz and Mosley does not teach that the local diffuser angle varies around the circumference of the air intake.  Mosley teaches using a greater diffuser wall angle the bottom of the air intake (paragraph [0035]).  It would have been obvious to one of ordinary skill in the art at the filing date of the invention to increase the angle of the diffuser at the bottom of the inlet of Qiu in view of Schwarz and Mosley, as taught by Mosley, in order to reduce the magnitude of the flow symmetry (paragraph [0035]).
Regarding Dependent Claim 10, Qiu in view of Schwarz and Mosley teaches the invention as claimed and discussed above, and Qiu further teaches a contraction ratio between the highlight area and the throat area of 1.28 (figure 2b shows a ratio of approximately 1.28 at the highlight area, and 1.0 at the throat, such that the ratio between the two areas is approximately 1.28 at points about the circumference of the gas turbine engine).  However, Qiu in view of Schwarz and Mosely does not teach that the ratio is between 1.15 and 1.25. It has been held that when a value approaches closely the same range as claimed or is so mathematically close that the difference between the claimed range and the disclosed range 
Regarding Dependent Claim 11, Qiu in view of Schwarz and Mosley teaches the invention as claimed and discussed above, and Qiu further teaches that the ratio of the throat area to fan face area of the fan is from 0.94 to 1.05 (figure 2b shows a throat area/Afan of 1.0, such that the ratio is 1.0, further explained at paragraph [0008]).
Regarding Dependent Claims 14-17, Qiu in view of Schwarz and Mosley teaches the invention as claimed and discussed above, and Qiu further teaches a contraction ratio between the highlight area and the throat area of 1.28 (figure 2b shows a ratio of approximately 1.28 at the highlight area, and 1.0 at the throat, such that the ratio between the two areas is approximately 1.28 at points about the circumference of the gas turbine engine).  However, Qiu in view of Schwarz and Mosely does not teach that the ratio is between 1.15 and 1.25. It has been held that when a value approaches closely the same range as claimed or is so mathematically close that the difference between the claimed range and the disclosed range was virtually negligible absent any showing of unexpected results or criticality, a prima facie case of obviousness exists. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). See MPEP 2144.05 I.
Regarding Dependent Claim 21, Qiu in view of Schwarz and Mosley teaches the invention as claimed and discussed above, and Qiu further teaches a scarf angle, which is an angle between a line from the top dead center lip to the bottom dead center lip relative to a line perpendicular and vertically upwards from the intake centerline axis, is from -5 to +5 degrees (paragraph [0004], a scarf or droop angle from 0 to 6 degrees).

Response to Arguments
9/30/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the diffuser area can be less than the throat area when the spinner does not extend to the throat, Examiner disagrees.  Firstly, it is not disclosed that the spinner is not in the area of the throat, and secondly, if the diffuser area is less than the throat area, then it would no longer be diverging, but instead converging, and would not act to diffuse the flow passing through the inlet.
	With regards to applicant’s argument that the combination of a large fan diameter and an intake length to fan diameter ratio of between 0.20 and 0.60 exhibits unexpected results not taught by Qiu in view of Schwarz, examiner disagrees. Qiu teaches all of the structure claimed and disclosed in the instant application, including a gearbox to allow the fan (large fan with large bypass ratio, paragraph [0037]) to turn at a lower rate and have a larger diameter (gearbox 48), and an intake length to fan diameter ratio between 0.20 and 0.60 (see rejection above). Qiu is only silent to the actual diameter of the fan. Schwarz is relied upon to show that fan diameters of 2.5 to 4.5 meters were known in the art.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741